Citation Nr: 0925120	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus, and, if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In December 2003, the RO denied the claim for service 
connection for tinnitus.  The Veteran was notified of that 
decision, but did not initiate an appeal.

3.  Some of the evidence received since December 2003 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for tinnitus. 

4.  The Veteran has been shown to have bilateral hearing loss 
pursuant to 38 C.F.R. § 3.385.

5.  Resolving all doubt in favor of the Veteran, bilateral 
hearing loss was incurred during active service.

6.  Resolving all doubt in favor of the Veteran, tinnitus was 
incurred during active service.



CONCLUSIONS OF LAW

1.  The December 2003 RO rating decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 
(2008).

2.  New and material evidence has been received, and the 
claim for service connection for tinnitus is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Bilateral hearing loss has been shown to be etiologically 
related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

4.  Tinnitus has been shown to be etiologically related to 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for service connection for tinnitus and 
bilateral hearing loss on appeal are being granted, there is 
no need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A December 2003 RO decision denied service connection because 
there was no diagnosis of tinnitus.  The Veteran was notified 
of the denial in December 2003.  Because the Veteran did not 
appeal that decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  The Veteran, however, now seeks to reopen his 
claim.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final December 2003 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the December 2003 decision includes, but is not 
limited to, private treatment records, a January 2006 VA 
examination, and statements submitted by the Veteran.  

As noted, the Veteran's claim was previously denied because 
there was no diagnosis of tinnitus.  The January 2006 VA 
examination provided a diagnosis of tinnitus.  Obviously, 
this evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its 
credibility is presumed, the examination raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since December 2003 warrants a 
reopening of the Veteran's claim of service connection for 
tinnitus, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
tinnitus, is reopened.

Service connection for tinnitus and hearing loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Veteran contends that he has hearing loss and tinnitus as 
the result of acoustic trauma from serving as a gunner 
without ear protection during service.  He added that from 
his position on the fire mission, his left ear received the 
brunt of the impact of the artillery blast.  

Unfortunately, a November 2005 Formal Finding of the 
Unavailability of Service Records reflected that the 
Veteran's service treatment records were destroyed in the 
fire at St. Louis and are unavailable for review.  Regarding 
service, the Veteran asserted that his tinnitus began in 
August 1958.  He stated that he complained about the ringing 
in his ears when he went on sick call and at his separation 
physical, but the problem was never addressed.  

The Veteran's DD Form 214 showed that he served as a field 
artillery crewman during service.  Therefore, the Board will 
concede exposure to acoustic trauma during service.

Turning to the medical evidence of record, the January 2006 
VA examination reflected a current diagnosis of tinnitus and 
hearing loss.  38 C.F.R. § 3.385.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
60
70
LEFT
20
25
70
80
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 86 percent in the left ear.  
As the Veteran has current diagnoses of hearing loss and 
tinnitus, the Board will now turn to an analysis of whether 
there is a nexus between the conceded exposure to in-service 
acoustic trauma and the current diagnoses.  

In this regard, the VA examiner noted that the Veteran was 
designated a field artillery crewman and would likely have 
been exposed to hazardous noise.  However, the examiner 
commented that it was unclear how much noise exposure he had, 
and that he worked in a noisy industry for more than forty 
years.  As the service treatment records were unavailable, 
the examiner concluded that it would be speculation to offer 
an opinion as possible audiograms and medical notes were not 
available for review.  

In March 2006 statement, private Dr. O.H. examined the 
Veteran and indicated that the results of a March 2006 
audiogram closely matched the results of the VA examination.  
Dr. O.H. opined that the characteristics of the hearing loss 
match the Veteran's history of severe noise exposure and he 
felt this was clearly a case of cochlear damage from his 
exposure to artillery.  In January 2007, Dr. O.H. added that 
he could not tell whether the Veteran's hearing loss was 
exclusively from the artillery noise or also by the added 
noise at his post-service occupation as his post-service 
audiograms were not available for review.  Dr. O.H. noted 
that the Veteran's tinnitus was definitely related to his 
hearing loss.

In his February 2007 Form 9, the Veteran stated that after 
service, he worked for an airline but that all his duties as 
a ticket agent were inside.  He later worked in plant 
maintenance for the airline of which 80 percent of his time 
was spent indoors.  When he was exposed to the jets, he wore 
ear protection.  Although the Veteran informed VA that he was 
unable to get the records from the airline where he worked, 
he reported that his hearing was tested annually by an 
audiologist.  The Veteran asserted that the audiologist 
informed him when he inquired about the ringing in his ears 
that it was caused by a concussion type noise, not by the 
whining type noise that jet engines produce.

After considering the aforementioned evidence and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran is entitled to service 
connection for hearing loss and tinnitus.  Beginning with his 
tinnitus, the Veteran has asserted since he filed his 
original claim in July 2003 that began experiencing tinnitus 
during service and has experienced it continually thereafter.  
The Board acknowledges that he is competent to give evidence 
that he has experienced ringing in his ears during and after 
service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Thus, there is competent evidence that the Veteran has had 
ringing in his ears during and since service.  

Regarding his claim for hearing loss, as noted above exposure 
to acoustic trauma during service has been conceded.  Both 
the VA examiner and Dr. O.H. opined that the Veteran's 
hearing loss is the result of noise exposure.  What is 
unclear is the impact of the Veteran's post-service 
occupational noise exposure.  However, the Veteran stated 
that he had limited exposure to jet engine noise and when he 
did, he wore ear protection post service.  The Board has no 
reason to doubt the credibility of the Veteran.  
Additionally, the Board notes that both the January 2006 VA 
and private March 2006 audiograms reflect hearing loss of a 
greater severity in the left ear compared to the right.  This 
is consistent with the Veteran's contention that he received 
the full impact of the artillery blast in his left ear.  
Consequently, as both the VA examiner and Dr. O.H. stated 
that the Veteran's hearing loss was related to acoustic 
trauma and that they are unsure of the impact of his post-
service noise exposure, the Board will resolve reasonable 
doubt in favor of the Veteran and grant service connection 
for hearing loss.  Further, as hearing loss has been granted, 
and Dr. O.H. opined definitively that the Veteran's tinnitus 
is related to his hearing loss, entitlement to service 
connection for tinnitus is also granted.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


